Case 1:21-cv-03030-MKB-TAM Document 1-1 Filed 05/27/21 Page 1 of 11 PageID #: 4




             Exhibit A
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                           INDEX NO. 509618/2021
         Case
NYSCEF DOC.   1:21-cv-03030-MKB-TAM
            NO. 1                   Document 1-1 Filed 05/27/21 PageRECEIVED
                                                                     2 of 11 PageID #: 04/24/2021
                                                                              NYSCEF:  5




         SUPREME COURT OF THE STATE OF NEW YORK                                FILED:
         COUNTY OF KINGS                                                       INDEX NO:
         ------------------------------------------------------------------X
         SANOPHIA STOKES,                                                      SUMMONS

                                        Plaintiff,                             Plaintiff designates
                                                                               KINGS County
                         -against-                                             as the place of trial.

         TARGET CORPORATION,                                                   The basis of venue is:
                                                                               Situs of Occurrence
                                         Defendant.
         ------------------------------------------------------------------X
         TO THE ABOVE-NAMED DEFENDANTS:

                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
         copy of your answer, to, if the complaint is not served with the summons, to serve a notice of
         appearance, on the plaintiff's attorneys within twenty (20) days after the service of this summons,
         exclusive of the day of service (or within thirty (30) days after the service is complete if this
         summons is not personally delivered to you within the State of New York); and in case of your
         failure to appear or answer, judgment will be taken against you by default for the relief demanded
         herein.

         Dated: New York, New York
                April 23, 2021

         The nature of this action is for injuries sustained as a result of the defendant’s negligence.

                                                                         LIAKAS LAW, P.C


                                                                                 /s/

                                                                         _______________________
                                                                         BY: Dean N. Liakas, ESQ.
                                                                         Attorney for Plaintiff
                                                                         65 Broadway, 13th Floor
                                                                         New York, New York 10006
                                                                         (212) 937-7765

         Failure to respond, a judgment will be against you, by default and interest from May 25, 2020.

         Defendant’s address:
         TARGET CORPORATION                              C T CORPORATION SYSTEM
         1000 Nicollet Mall                          AND 28 Liberty St.
         Minneapolis, Minnesota, 55403                   New York, NY 10005




                                                             1 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                    INDEX NO. 509618/2021
         Case
NYSCEF DOC.   1:21-cv-03030-MKB-TAM
            NO. 1                   Document 1-1 Filed 05/27/21 PageRECEIVED
                                                                     3 of 11 PageID #: 04/24/2021
                                                                              NYSCEF:  6




         SUPREME COURT OF THE STATE OF NEW YORK                                FILED:
         COUNTY OF KINGS                                                       INDEX NO:
         ------------------------------------------------------------------X
         SANOPHIA STOKES,                                                      VERIFIED COMPLAINT

                                        Plaintiff,

                         -against-

         TARGET CORPORATION,

                                         Defendant.
         ------------------------------------------------------------------X

                  Plaintiff, by her attorneys, LIAKAS LAW, P.C., complaining of the defendants herein,

          respectfully shows to this court and alleges as follows:

         1.      That Plaintiff, SANOPHIA STOKES, at all times herein mentioned, was and still is a

                 resident of the State of New York.

         2.      That at all the times hereinafter alleged, and upon information and belief, the Defendant,

                 TARGET CORPORATION, was an entity organized and existing under and by virtue of

                 the laws of the State of New York.

         3.      That at all the times hereinafter alleged, and upon information and belief, the Defendant,

                 TARGET CORPORATION, was and still is a domestic corporation organized and existing

                 under and by virtue of the laws of the State of New York.

         4.      That at all the times hereinafter alleged, and upon information and belief, the Defendant,

                 TARGET CORPORATION, was and still is a foreign corporation authorized to do

                 business under and by virtue of the laws of the State of New York.

         5.      That at all the times hereinafter alleged, and upon information and belief, the Defendant,

                 TARGET CORPORATION, maintained a principal place of business in the State of New

                 York




                                                              2 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                  INDEX NO. 509618/2021
         Case
NYSCEF DOC.   1:21-cv-03030-MKB-TAM
            NO. 1                   Document 1-1 Filed 05/27/21 PageRECEIVED
                                                                     4 of 11 PageID #: 04/24/2021
                                                                              NYSCEF:  7




         6.    That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, conducted and carried on business in the State of New York.

         7.    That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, transacted business within the State of New York

         8.    That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, derived substantial revenue from goods used or consumed or

               services rendered in the State of New York.

         9.    That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, expected or should have reasonably expected its acts to have

               consequences in the County of Kings, City and State of New York.

         10.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, owned the premises, located at 519 Gateway Drive in the

               County of Kings, City and State of New York.

         11.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, was the lessor of the premises, located at 519 Gateway Drive

               in the County of Kings, City and State of New York.

         12.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, was the lessee of the premises, located at 519 Gateway Drive

               in the County of Kings, City and State of New York.

         13.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees managed

               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.




                                                      3 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                  INDEX NO. 509618/2021
         Case
NYSCEF DOC.   1:21-cv-03030-MKB-TAM
            NO. 1                   Document 1-1 Filed 05/27/21 PageRECEIVED
                                                                     5 of 11 PageID #: 04/24/2021
                                                                              NYSCEF:  8




         14.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees operated

               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.

         15.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees

               maintained the premises, located at 519 Gateway Drive in the County of Kings, City and

               State of New York.

         16.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees

               controlled the premises, located at 519 Gateway Drive in the County of Kings, City and

               State of New York.

         17.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees

               supervised the premises, located at 519 Gateway Drive in the County of Kings, City and

               State of New York.

         18.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, defendant’s servants, agents, and/or employees inspected

               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.

         19.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees repaired




                                                      4 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                    INDEX NO. 509618/2021
         Case
NYSCEF DOC.   1:21-cv-03030-MKB-TAM
            NO. 1                   Document 1-1 Filed 05/27/21 PageRECEIVED
                                                                     6 of 11 PageID #: 04/24/2021
                                                                              NYSCEF:  9




               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.

         20.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees designed

               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.

         21.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees renovated

               the premises, located at 519 Gateway Drive in the County of Kings, City and State of New

               York.

         22.   That at all the times hereinafter alleged, and upon information and belief, the Defendant,

               TARGET CORPORATION, and Defendant’s servants, agents and/or employees

               constructed the premises, located at 519 Gateway Drive in the County of Kings, City and

               State of New York.

         23.   That at all the times hereinafter alleged, and upon information and belief, it was the duty of

               Defendant, TARGET CORPORATION, and Defendant’s servants, agents and/or

               employees to maintain said premises, located, at 519 Gateway Drive in the County of

               Kings, City and State of New York, in a reasonably safe and suitable condition.

         24.   That on or about May 25, 2020, the Plaintiff, SANOPHIA STOKES, was lawfully upon the

               aforesaid premises.

         25.   That on or about May 25, 2020, the Plaintiff, SANOPHIA STOKES, was caused to be

               seriously injured when she was caused to trip/slip and fall due to a foreign object and/or

               otherwise defective condition at the aforesaid premises.




                                                       5 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                     INDEX NO. 509618/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03030-MKB-TAM
                1                  Document 1-1 Filed 05/27/21 Page RECEIVED
                                                                    7 of 11 PageID #: 10
                                                                             NYSCEF:  04/24/2021




         26.   That this occurrence was caused by reason of the negligence, carelessness and recklessness of

               the Defendant(s), and/or Defendant’s agents, servants and/or employees, in the ownership,

               management, maintenance, control, supervision, inspection, repair, design, renovation and

               construction of the aforesaid premises, located at 519 Gateway Drive in the County of Kings,

               City and State of New York, in creating said defective condition; in failing to properly inspect,

               remedy and/or remove said dangerous condition.

         27.   The Defendant(s), herein was negligent, reckless and careless in that they violated its duties to

               persons lawfully on the aforesaid premises and to this Plaintiff, SANOPHIA STOKES, in

               particular, in knowingly, permitting, suffering and allowing a defective, dangerous, trap like

               condition to be present at the aforesaid premises, become and remain in a defective, dangerous

               and unsafe, and were further negligent in failing to take suitable precautions for the safety of

               persons lawfully at the aforesaid premises. Specifically, in failing to give any notice or warning

               to Plaintiff of said dangerous condition.

         28.   That the aforesaid accident and the injuries resulting therefrom were due solely and wholly, as

               the result of the careless and negligent manner in which the Defendant(s) owned, managed,

               operated, maintained, controlled, supervised, inspected, repaired, designed, renovated, and

               constructed the aforesaid premises, without the Plaintiff contributing in any way thereto.

         29.   That by reason of the foregoing and the negligence of Defendant(s), the Plaintiff, SANOPHIA

               STOKES, was severely injured, bruised and wounded, suffered, still suffers and will continue

               to suffer for some time physical pain and bodily injuries and became sick, sore, lame and

               disabled and so remained for a considerable length of time.

         30.   That by reason of the foregoing, the Plaintiff, SANOPHIA STOKES, was compelled to and

               did necessarily require medical aid and attention, and did necessarily pay and become liable




                                                       6 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                 INDEX NO. 509618/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03030-MKB-TAM
                1                  Document 1-1 Filed 05/27/21 Page RECEIVED
                                                                    8 of 11 PageID #: 11
                                                                             NYSCEF:  04/24/2021




               therefore, for medicines and upon information and belief, Plaintiff will necessarily incur

               similar expenses.

         31.   That by reason of the foregoing, the Plaintiff, SANOPHIA STOKES, has been unable to

               attend to her usual occupation in the manner required.

         32.   That one or more of the provisions of §1602 of the Civil Practice Law and Rules do apply to

               the within action.

         33.   That pursuant to the Governor’s Declaration of Disaster Emergency in New York State in

               Executive Order 202 due to the COVID-19 pandemic, together with subsequently issued

               Executive Orders, including without limiting thereto EO 202.8, EO 202.14, EO 202.28,

               EO 202.48, EO 202.55, EO 202.60 and EO 202.67, the statute of limitations in the within

               action has been tolled and extended to remedy the Plaintiff’s inability to file the within

               action resulting from the Administrative Orders of the New York State Chief

               Administrative Judge, Lawrence K. Marks, prohibiting electronic filing and the

               commencement of new actions until further notice in non-essential matters, including

               without limiting thereto Administrative Orders AO-78-20 and AO-85-20.

         34.   That as a result of the foregoing, the Plaintiff, SANOPHIA STOKES, sustained damages in

               an amount which exceeds the jurisdictional limits of all other Courts which would otherwise

               have jurisdiction

         35.   That by reason of the foregoing, the Plaintiff, SANOPHIA STOKES, was damaged in an

               amount exceeding seventy-five thousand dollars.




                                                     7 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                  INDEX NO. 509618/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03030-MKB-TAM
                1                  Document 1-1 Filed 05/27/21 Page RECEIVED
                                                                    9 of 11 PageID #: 12
                                                                             NYSCEF:  04/24/2021




              WHEREFORE, the Plaintiff, SANOPHIA STOKES, demands judgment against the

         defendants in an amount which exceeds the jurisdictional limits of all other Courts which would

         otherwise have jurisdiction herein, together with costs and disbursements of this action, and with

         interest from the date of the accident, in an amount to be determined upon trial of this action.

         Dated: New York, New York
                April 23, 2021
                                                                    LIAKAS LAW, P.C.


                                                                              /s/
                                                                    _______________________
                                                                    BY: Dean N. Liakas, ESQ.
                                                                    Attorney for Plaintiff
                                                                    65 Broadway, 13th Floor
                                                                    New York, New York 10006
                                                                    (212) 937-7765




                                                      8 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                   INDEX NO. 509618/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03030-MKB-TAM
                1                  Document 1-1 Filed 05/27/21 Page 10 of 11 PageID
                                                                    RECEIVED        #: 04/24/2021
                                                                              NYSCEF:  13




         STATE OF NEW YORK             )
                                       ) ss
         COUNTY OF NEW YORK )

         I, the undersigned, an attorney admitted to practice in the courts of New York State, state under
         penalty of perjury that I am one of the attorneys for Plaintiff in the within action; I have read the
         foregoing SUMMONS AND VERIFIED COMPLAINT and know the contents thereof; the same
         is true to my own knowledge, except as to the matters therein stated to be alleged on information
         and belief, and as to those matters I believe to be true. The reason this verification is made by me
         and not by my client, is that my client is not presently in the County where I maintain my offices.
         The grounds of my belief as to all matters not stated upon my own knowledge are the materials in
         my file and the investigations conducted by my office.


         Dated: New York, New York
                April 23, 2021
                                                                 LIAKAS LAW, P.C.



                                                                            /s/
                                                                 _______________________
                                                                 BY: Dean N. Liakas, ESQ.
                                                                 Attorney for Plaintiff
                                                                 65 Broadway, 13th Floor
                                                                 New York, New York 10006
                                                                 (212) 937-7765




                                                       9 of 10
FILED: KINGS COUNTY CLERK 04/24/2021 10:43 AM                                                   INDEX NO. 509618/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03030-MKB-TAM
                1                  Document 1-1 Filed 05/27/21 Page 11 of 11 PageID
                                                                    RECEIVED        #: 04/24/2021
                                                                              NYSCEF:  14




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         _____________________________________________________________________________
         SANOPHIA STOKES,

                                                    Plaintiff,

                                     -against-

         TARGET CORPORATION,

                                           Defendant.
         ______________________________________________________________________________

                                        LIAKAS LAW, P.C.
                                      65 Broadway, 13th Floor
                                    New York, New York 10006
                                           212.937.7765
         ______________________________________________________________________________

                                  SUMMONS AND VERIFIED COMPLAINT
         ______________________________________________________________________________
         STATE OF NEW YORK, COUNTY OF YORK, SS:
                 DEAN N. LIAKAS, the undersigned, an attorney admitted to practice in the Courts of
         New York State, affirms the following:
                 I further certify that my signature below acts as a “certification” for the documents
         attached hereto, in compliance with section 130-1.1-a of the Rules of the Chief Administrator (22
         NYCRR).
         Dated: New York, New York
                April 23, 2021                                                     /S/
                                                                          _________________
                                                                          Dean N. Liakas, Esq.
         ______________________________________________________________________________
                                            PLEASE TAKE NOTICE

         ()    that the within is a (certified) true copy of a Notice of entered in the Office of the clerk of
               the within Entry named Court on

         ()   that an Order of which the within is a true copy will be presented for Notice of settlement
              to the Hon. one of the Judges of the Settlement within named Court, on at
         ______________________________________________________________________________




                                                      10 of 10
